DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/074,587. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Dec 11, 2020 has been entered.
 

Status of Claims
Claim(s) 1-9, 11-12 and 14 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Dec 11, 2020 has been entered. Applicant’s Remarks filed on Dec 11, 2020 have been considered as follows.
Based on the Amendments to the Claims, the Specification objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, the Claim Interpretations previously set forth are withdrawn. 
Based on the Amendments to the Claims, the 112(a) and 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-8 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Dec 11, 2020 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2007/0243178, already of record) in view of Geiger et al (US 2010/0267065, already of record) and in further view of Abdalla et al (Electrical properties with relaxation through human blood, BioMicrofluidics, 2010, 16 pages, see attached document). Beckman Coulter LifeSciences (Multisizer 3 Brochure, 2009, already of record) is used as evidence as to the equipment’s use to measure electrical impedance. 

Regarding Claim 1, Ho teaches a sample for measurement of electric characteristics (see Ho: Abstract; [0002]; “Evaluation of physical characteristics of a Composition… using Bekman Multisizer 3 Coulter Counter”, [0405]-[0407]; Fig 12; Fig 20; Coulter Counters use electrical characteristic to obtain counts, see Beckman Coulter LifeSciences, Page 1), at least including
a liquid containing a blood coagulation factor and micro particles (see Ho: “a mixture of platelet micro particles and intact platelets”, [0405]-[0407]; [0430]-[0431]; Fig 12; Fig 20), 
wherein a density of each of the micro particles is different from a density of the liquid containing the blood coagulation factor (see Ho: [0405]-[0407]; [0430]-[0431]; Fig 12; Fig 20; given the size of the platelets and particles, as well as the concentrations stated in Ho, there is an inherent difference in the density of the micro particles and the liquid containing the platelets).

However, Geiger teaches the analogous art of an apparatus and method for analyzing fluid variables (see Geiger: Abstract). Geiger further teaches that microparticles can be used to modify the nature of the fluid (i.e. such as viscosity) in presence of a particular analyte by using either coated or uncoated microparticles, where the microparticles could be made of latex or polystyrene, said microparticles being used as an indicator for determination of blood or plasma coagulation time (see Geiger: [0167]-[0172]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microparticles of Ho to be polystyrene microparticles as taught by Geiger, because Geiger teaches that polystyrene microparticles can be used for analysis when added to fluid samples as addition of said polystyrene microparticles modifies the nature of the fluid (i.e. such as viscosity) and can thus be used as an indicator for determination of blood or plasma coagulation time (see Geiger: [0167]-[0172]).

Modified Ho teaches using synthetic microparticles for modifying the nature of the fluid (i.e. such as viscosity) and as an indicator for determination of blood or plasma coagulation time (see Geiger: [0167]-[0172]). 
Modified Ho does not explicitly teach the sample being configured for verification of measurement accuracy in measuring electrical characteristics of a blood sample (The examiner notes that this particular recitation is an example of functional language and/or intended use that does not further define the structure of the apparatus being claimed; see MPEP § 2173.05(g)). 
However, Abdalla teaches the analogous art of measurement of resistivity and viscosity of blood and the relationship between resistivity (i.e. electrical characteristic) and viscosity of blood (see Abdalla: Abstract). Abdalla further teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant (see Abdalla: Page 14/16, final partial paragraph, to Page 15/16, first partial 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the composition of modified Ho, which uses synthetic microparticles to modify the nature of the flow, such as by modifying viscosity, to be used for measuring electrical characteristics of a sample as described by Abdalla, because Abdalla teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant, and where measurements of electrical characteristics could provide an important method for investigation of blood properties or for monitoring physiological changes (see Abdalla: Page 14/16, final partial paragraph, to Page 15/16, first partial paragraph; Page 15/16, first full paragraph). 

Regarding Claim 2, Ho teaches all the limitations as applied to Claim 1 and further teaches wherein the micro particles are different in conductivity or dielectric constant from the liquid containing the blood coagulation factor (see Ho: [0405]-[0407]; [0430]-[0431]; Fig 12; Fig 20; see Beckman Coulter LifeSciences , Page 1; modification of Claim 1, polystyrene microparticles, where polystyrene would inherently have a different conductivity or dielectric constant from the liquid containing the blood coagulation factor).

Regarding Claim 4, Ho teaches all the limitations as applied to Claim 1 and further teaches wherein the liquid is a dispersing liquid for dispersing the blood coagulation factor and/or micro particles (see Ho: Ho teaches using freeze-dried platelets rehydrated with a solution and equilibrated, [0274]-[0299]).

.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2007/0243178, already of record) in view of Geiger et al (US 2010/0267065, already of record) and in further view of Abdalla et al (Electrical properties with relaxation through human blood, BioMicrofluidics, 2010, 16 pages, see attached document) and in view of Bakaltcheva et al (WO 2008/048228, already of record). Beckman Coulter LifeSciences (Multisizer 3 Brochure, 2009, already of record) is used as evidence as to the equipment’s use to measure electrical impedance. 

Regarding Claim 3, Ho teaches all the limitations as applied to Claim 1. Ho teaches isolating platelets from plasma prior to freeze drying (see Ho: [0274]-[0299]).
Ho does not state using freeze-dried plasma as the source of the platelets. 
However, Bakaltcheva teaches art analogous to the field freeze-dried plasma and its benefits (see Bakaltcheva: Abstract). Bakaltcheva further teaches that the use of freeze-dried plasma is advantageous, compared to fresh or fresh-frozen plasma, because it results in a product that is lightweight and stable at ambient temperatures (see Bakaltcheva: Page 2, line 1-6) and because it can be readily reconstituted while exhibiting the properties comparable to that of untreated plasma (see Bakaltcheva: Page 8, line 1-9). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the source of the platelets in the invention of Ho to use freeze-dried Plasmas as taught by Bakaltcheva, because Bakaltcheva teaches that that the use of freeze-dried plasma is . 


Claim(s) 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2012/0035450, already of record) in view of Yabutani et al (WO 2015/098473, where US 2016/0274133 is used as the corresponding document, both cited on the IDS dated Aug 1, 2018, already of record) and in further view of Ho et al (US 2007/0243178, already of record) in view of Geiger et al (US 2010/0267065, already of record) and in further view of Abdalla et al (Electrical properties with relaxation through human blood, BioMicrofluidics, 2010, 16 pages, see attached document). Beckman Coulter LifeSciences (Multisizer 3 Brochure, 2009, already of record) is used as evidence as to the equipment’s use to measure electrical impedance. 

	Regarding Claim 6, Hayashi teaches an electric characteristic measuring apparatus (see Hayashi: Abstract; [0002]-[0011]).
	Hayashi further teaches a signal processing portion (i.e. equivalent to a computer) as part of the device, where the signal processing portion is configured to include a voltage application portion, a permittivity measurement portion, and a blood coagulation analysis portion, the blood coagulation analysis portion being able to obtain data from the permittivity measurement portion for analysis (i.e. receive a measured value of an electric characteristic) (see Hayashi: [0070]-[0077]). Hayashi further teaches that the analysis process includes a step of obtaining data throughout time and determining whether the permittivity of the sample is equal to or greater than a predetermined threshold and begins the actual measurement only 
	Hayashi does not explicitly teach measuring accuracy. 
	However, Yabutani teaches art analogous to the field of accuracy measurements of blood samples, specifically an apparatus and method that compares blood coagulation time with a reference value to determine the state of a reagent used during the process (see Yabutani: Abstract). Yabutani further teaches that the method uses a control sample to determine whether a measurement result is outside the range of an expected value (i.e. threshold) in order to perform correction and/or calibration, ultimately resulting in accuracy control of the device and of a reagent used (see Yabutani: [0141]-[0142]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hayashi to determine accuracy of the device and/or reagents used as described by Yabutani, because Yabutani teaches that this allows for accuracy control and for performing corrections and/or calibrations of the device and/or reagent (see Yabutani: [0141]-[0142]). 

	Modified Hayashi does not teach a control sample for verification of measurement accuracy of the electric characteristic measuring apparatus in measuring an electric characteristic of a blood sample, wherein the control sample includes a liquid containing a blood coagulation factor, and micro particles, and a density of the micro particles is different from a density of the liquid containing the blood coagulation factor. 
However, Ho teaches art analogous to the field of control samples, specifically compositions comprising freeze-dried platelets and micro particles for use in diagnostics of 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the control sample of modified Hayashi to be a sample containing platelets and micro particles as in Ho, because Ho teaches that the compositions can be used in assays to monitor the blood clotting ability of blood samples, effectively becoming a substitute for fresh platelets, to provide information relevant to the health of individuals (see Ho: [0033]).

Modified Hayashi does not teach the microparticles comprising a synthetic polymer. 
However, Geiger teaches the analogous art of an apparatus and method for analyzing fluid variables (see Geiger: Abstract). Geiger further teaches that microparticles can be used to modify the nature of the fluid in presence of a particular analyte by using either coated or uncoated microparticles, where the microparticles could be made of latex or polystyrene (see Geiger: [0167]-[0172]). 


Modified Ho teaches using synthetic microparticles for modifying the nature of the fluid (i.e. such as viscosity) and as an indicator for determination of blood or plasma coagulation time (see Geiger: [0167]-[0172]). 
Modified Ho does not explicitly teach the sample being configured for verification of measurement accuracy in measuring electrical characteristics of a blood sample. 
However, Abdalla teaches the analogous art of measurement of resistivity and viscosity of blood and the relationship between resistivity (i.e. electrical characteristic) and viscosity of blood (see Abdalla: Abstract). Abdalla further teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant (see Abdalla: Page 14/16, final partial paragraph, to Page 15/16, first partial paragraph). Abdalla also describes that bioimpedance measurements could provide an important method for investigation of blood properties or for monitoring physiological changes (see Abdalla: Page 15/16, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the composition of modified Ho, which uses synthetic microparticles to modify the nature of the flow, such as by modifying viscosity, to be used for measuring electrical characteristics of a sample as described by Abdalla, because Abdalla teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant, and where measurements of electrical characteristics could provide an important method for investigation of blood properties or for monitoring physiological 
Note: Claim(s) 6-9 contain a large amount of functional language (i.e. “for verification…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
	
Regarding Claim 11, Hayashi teaches an electric characteristic measuring method of temporally measuring electric characteristics of a sample for measurement of electric characteristics (see Hayashi: Abstract; [0002]-[0011]).
	Hayashi further teaches a signal processing portion as part of the device, where the signal processing portion is configured to include a voltage application portion, a permittivity measurement portion, and a blood coagulation analysis portion, the blood coagulation analysis portion being able to obtain data from the permittivity measurement portion for analysis (see Hayashi: [0070]-[0077]). Hayashi further teaches that the analysis process includes a step of obtaining data throughout time and determining whether the permittivity of the sample is equal to or greater than a predetermined threshold and begins the actual measurement only when the permittivity determined to be equal to or greater than the threshold by the blood coagulation system analysis portion (see Hayashi: [0085]-[0093]; Fig 10). Thus, Hayashi teaches a determination portion and method (i.e. the blood coagulation system analysis portion) which compares a permittivity signal obtained from a sample throughout time (i.e. temporally measured electrical characteristic) with a reference value (i.e. predetermined threshold). 
	Hayashi does not explicitly teach measuring accuracy before electric characteristics of a blood sample are temporally measured. 

	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of Hayashi to determine accuracy of the device and/or reagents used as described by Yabutani, because Yabutani teaches that this allows for accuracy control and for performing corrections and/or calibrations of the device and/or reagent (see Yabutani: [0141]-[0142]). 

	Modified Hayashi does not teach a control sample for verification of measurement accuracy of the electric characteristic measuring apparatus in measuring an electric characteristic of a blood sample, wherein the control sample includes a liquid containing a blood coagulation factor, and micro particles, and a density of the micro particles is different from a density of the liquid containing the blood coagulation factor. 
However, Ho teaches art analogous to the field of control samples, specifically compositions comprising freeze-dried platelets and micro particles for use in diagnostics of blood coagulation function (see Ho: Abstract). Ho teaches a sample for measurement of electric characteristics (see Ho: Abstract; [0002]; “Evaluation of physical characteristics of a Composition… using Bekman Multisizer 3 Coulter Counter”, [0405]-[0407]; Fig 12; Fig 20; Coulter Counters use electrical characteristic to obtain counts, see Beckman Coulter LifeSciences, Page 1), at least including a liquid containing a blood coagulation factor and micro particles (see Ho: “a mixture of platelet micro particles and intact platelets”, [0405]-[0407]; 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the control sample of modified Hayashi to be a sample containing platelets and micro particles as in Ho, because Ho teaches that the compositions can be used in assays to monitor the blood clotting ability of blood samples, effectively becoming a substitute for fresh platelets, to provide information relevant to the health of individuals (see Ho: [0033]).

Modified Hayashi does not teach the microparticles comprising a synthetic polymer. 
However, Geiger teaches the analogous art of an apparatus and method for analyzing fluid variables (see Geiger: Abstract). Geiger further teaches that microparticles can be used to modify the nature of the fluid in presence of a particular analyte by using either coated or uncoated microparticles, where the microparticles could be made of latex or polystyrene (see Geiger: [0167]-[0172]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microparticles of modified Hayashi to be polystyrene micrparticles as taught by Geiger, because Geiger teaches that polystyrene microparticles can be used for analysis when added to fluid samples as addition of said polystyrene microparticles modifies the nature of the fluid and can thus be used as an indicator (see Geiger: [0167]-[0172]).


Modified Ho does not explicitly teach the sample being configured for verification of measurement accuracy in measuring electrical characteristics of a blood sample. 
However, Abdalla teaches the analogous art of measurement of resistivity and viscosity of blood and the relationship between resistivity (i.e. electrical characteristic) and viscosity of blood (see Abdalla: Abstract). Abdalla further teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant (see Abdalla: Page 14/16, final partial paragraph, to Page 15/16, first partial paragraph). Abdalla also describes that bioimpedance measurements could provide an important method for investigation of blood properties or for monitoring physiological changes (see Abdalla: Page 15/16, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the composition of modified Ho, which uses synthetic microparticles to modify the nature of the flow, such as by modifying viscosity, to be used for measuring electrical characteristics of a sample as described by Abdalla, because Abdalla teaches that the viscosity of a blood sample can be correlated to various electric characteristics of the sample, such as resistivity and dielectric constant, and where measurements of electrical characteristics could provide an important method for investigation of blood properties or for monitoring physiological changes (see Abdalla: Page 14/16, final partial paragraph, to Page 15/16, first partial paragraph; Page 15/16, first full paragraph). 

Regarding Claim 14, modified Hayashi teaches all the limitations as applied to Claim 11.
Modified Hayashi does not explicitly teach “preparing the control sample for measurement of electrical characteristics”. 

It would have been obvious to one skilled in the art before the filing date of the invention to prepare the samples of modified Hayashi prior to measurement as in Ho, because Ho teaches that samples should be prepared by adding reagents, making various concentrations of the samples to be measured and heating to prepare the samples for measurement of their various physical and functional properties (see Ho: [0373]). 


Claim(s) 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US 2012/0035450, already of record) in view of Yabutani et al (WO 2015/098473, where US 2016/0274133 is used as the corresponding document, both cited on the IDS dated Aug 1, 2018, already of record), Ho et al (US 2007/0243178, already of record) in view of Geiger et al (US 2010/0267065, already of record) and in further view of Abdalla et al (Electrical properties with relaxation through human blood, BioMicrofluidics, 2010, 16 pages, see attached document) and in further view of EESEMI (Dielectric Constant, k, Comprehensive Reference on Semiconductor Manufacturing, 2005, already of record). Beckman Coulter LifeSciences (Multisizer 3 Brochure, 2009, already of record) is used as evidence as to the equipment’s use to measure electrical impedance. 

Regarding Claim 7, modified Hayashi teaches all the limitations as applied to Claim 6. Modified Hayashi teaches the processing circuitry of the device measuring permittivity for 
Modified Hayashi does not explicitly state that the processing circuitry uses dielectric constant or conductivity for calculations and analysis. 
However, EESEMI teaches the analogous art of the relationship of the dielectric properties of a material (see EESEMI: Page 1, first paragraph). EESEMI further states that the dielectric constant and the permittivity of a sample are related quantities, where the dielectric constant is known as the relative permittivity of the material (see webpage printout:, Page 1, seventh paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to measure the dielectric constant of the sample instead of the permittivity as these values are related and would have allowed the user to obtain the same information via a simple mathematical transformation. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Hayashi to measure the dielectric constant of the sample instead of the permittivity, because EESEMI teaches that these values are related and would have allowed the user to obtain the same information via a simple mathematical transformation (see webpage printout:, Page 1, seventh paragraph).

	Regarding Claim 8, modified Hayashi teaches all the limitations as applied to Claim 7 and further teaches wherein the feature amount is a time until a change in conductivity or dielectric constant is suppressed, and/or an amount of change in conductivity or dielectric constant until the time when the change in conductivity or dielectric constant is suppressed (see Hayashi: [0070]-[0077]; [0085]-[0093]; “blood coagulation system is observed as a temporal change before the viscoelasticity manifestation timing”, [0096]-[0097]; Fig 6-7). 



Regarding Claim 12, modified Hayashi teaches all the limitations as applied to Claim 11. Modified Hayashi teaches the device and method measuring permittivity for calculations and analysis using the determination portion (i.e. extracts a feature amount) to determine whether a value falls in a threshold range (see Claim 11). 
Modified Hayashi does not explicitly state that the process uses dielectric constant or conductivity for calculations and analysis. 
However, EESEMI teaches the analogous art of the relationship of the dielectric properties of a material (see EESEMI: Page 1, first paragraph). EESEMI further states that the dielectric constant and the permittivity of a sample are related quantities, where the dielectric constant is known as the relative permittivity of the material (see webpage printout:, Page 1, seventh paragraph). Thus, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to measure the dielectric constant of the sample instead of the permittivity as these values are related and would have allowed the user to obtain the same information via a simple mathematical transformation. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the system and process of modified Hayashi to measure the dielectric constant of the sample instead of the permittivity, because EESEMI teaches that these values are related and would have allowed the user to obtain the same information via a simple mathematical transformation (see webpage printout:, Page 1, seventh paragraph).



Response to Arguments
Applicant's Arguments, filed on Dec 11, 2020, towards the previous prior art rejections on Page(s) 6-8 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. However, as the examiner is relying on some of the same references as in the previous Office Action, the arguments will be addressed in the interest of compact prosecution.
Applicant argues, on Page(s) 7 of their Remarks, that the combination of Ho and Geiger is improper. Applicant describes the combination as having no reason to combine and having no expectation of success in using the microparticles of Geiger in the compositions of Ho.
The examiner respectfully disagrees. 
Regarding the combination, the examiner notes Geiger was relied upon for teaching that microparticles could modify the nature of the fluid, not solely the nature of the flow. Geiger teaches that microparticles can be used to modify the nature of the fluid (i.e. such as viscosity) in presence of a particular analyte by using either coated or uncoated microparticles, where the microparticles could be made of latex or polystyrene, said microparticles being used as an indicator for determination of blood or plasma coagulation time (see Geiger: [0167]-[0172]). Based on this information, one of skill in the art could have used the microparticles to change various parameters of the fluid, such as viscosity, to serve as a tool for measuring changes. Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the microparticles of Ho to be polystyrene microparticles as taught by Geiger, because Geiger teaches that polystyrene microparticles can be used for analysis when added to fluid samples as addition of said polystyrene microparticles modifies the nature of the fluid (i.e. such as viscosity) and can thus be used as an indicator for determination of blood or plasma 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798